Jordan, Judge.
The State Board of Workmen’s Compensation after a change in condition hearing on application of the employer entered an award reducing the claimant’s compensation from $30 per week based on total incapacity under Code Ann. § 114-404 to $20 per week based on partial incapacity under Code Ann. § 114-405 (the maximum amount allow*756able under the provisions of the law in effect at the time of the claimant’s injury). This award was affirmed by the superior court and the appeal is from that judgment. Held:
Submitted July 7, 1966
Decided November 3, 1966
Rehearing denied December 7, 1966
Wade H. Leonard, for appellant.
Albert L. Hodge, for appellees.
1. This court has jurisdiction of this appeal under the ruling in Fidelity & Cas. Co. of N. Y. v. Whitehead, 114 Ga. App. 630.
2. The award of the board was supported by the evidence which authorized a finding that the claimant had reached maximum physical improvement and was fully capable of performing light work and that he was in fact doing about one third of the work at a small business operated by his wife which netted approximately $55 per week as income for the claimant’s family. Since the claimant was awarded the maximum amount of compensation allowable under the applicable statute for partial incapacity, he could not have been harmed by the board’s method of computation of his present income, and the award being supported by competent evidence was not subject to reversal on this ground or for any other reason urged by the claimant. Allstate Ins. Co. v. Starnes, 95 Ga. App. 274, 277 (97 SE2d 624). The superior court did not err therefore in affirming the award.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.